Citation Nr: 1216799	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-31 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to an effective date earlier than September 17, 2004 for the grant of service connection for residuals of frostbite on the right ear.

3.  Entitlement to an effective date earlier than October 29, 2007 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1982.

This appeal to the Board of Veterans' Appeals (Board) is from November 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The May 2005 rating decision granted the Veteran's claim of entitlement to service connection for bilateral hearing loss, and assigned an initial noncompensable disability rating (i.e., 0 percent), effective from September 17, 2004, the date of receipt of the claim for service connection.  This decision also denied the Veteran's claim of entitlement to service connection for residuals of frostbite on the right ear.  

Thereafter, a December 2006 rating decision readjudicated the claim of entitlement to service connection for residuals of frostbite on the right ear and continued the denial of this claim.  The Veteran filed a notice of disagreement (NOD) in January 2007.  In a statement dated October 29, 2007, the Veteran filed a claim for a compensable rating for his service-connected bilateral hearing loss and a new claim of entitlement to service connection for tinnitus.  

A November 2007 rating decision granted the Veteran's claim of entitlement to service connection for residuals of frostbite on the right ear, and assigned an initial disability rating of 20 percent, effective from September 17, 2004, the date of receipt of his initial claim.  This rating decision also granted the Veteran's claim of entitlement to service connection for tinnitus and assigned an initial disability rating of 10 percent, effective from October 29, 2007, also the date of receipt of his claim.  

In February 2008, the Veteran filed a NOD contesting the assignation of the effective dates of September 17, 2004 and October 29, 2007 for the frostbite and tinnitus claims, respectively.  He also listed bilateral hearing loss on this notice of disagreement.  In error, the RO issued a Statement of the Case (SOC) in August 2008, to which the Veteran then filed a VA Substantive Appeal (VA Form 9, or equivalent) to perfect this appeal.  However, as noted in the RO's April 2010 letter to the Veteran (with attached VA Form 4107), the February 2008 NOD for the bilateral hearing loss effective date of September 17, 2004, is not timely since it was not filed within one (1) year of the May 2005 rating decision, which initially granted service connection for this disability.  Therefore, this claim is not before the Board.  

Also during the pendency of this appeal, a February 2008 rating decision continued the Veteran's denial of a compensable disability rating for his bilateral hearing loss.  However, the Veteran has continued to appeal his rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran presumably is seeking the highest possible rating, for all time periods at issue, unless he expressly indicates otherwise). 

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran initially filed claims of entitlement to service connection for residuals of frostbite on the right ear and tinnitus in September 2004 and October 2007, respectively.

2.  Prior to September 17, 2004, the Veteran had not filed either an informal or a formal claim for residuals of frostbite on the right ear due to his military service.  Similarly, he had not filed a claim for tinnitus prior to October 29, 2007.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than September 17, 2004 for the grant of service connection for residuals of frostbite on the right ear.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).

2.  The criteria are not met for an effective date earlier than October 29, 2007 for the grant of service connection for tinnitus.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the effective-date claims have been properly developed for appellate review.  The Board will then address the claims on its merits, providing relevant VA laws and regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

This appeal arises from the Veteran's disagreement with the effective dates assigned following the grants of service connection for residuals of frostbite on the right ear and tinnitus.  So the claims, as they arose in their initial context, have been substantiated - indeed granted.  Therefore, additional VCAA notice is not required because the intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel also has held that no additional VCAA notice is required in this circumstance for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued an SOC in August 2008 addressing the downstream effective-date claims, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning effective dates earlier than September 17, 2004 for the frostbite claim and October 29, 2007 for the tinnitus claim, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Consequently, the Board finds that all necessary development of the downstream effective-date claims has been accomplished and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of the claims ultimately turn on when he filed the claims, so examinations and opinions - including "retrospective" opinions, are not needed to fairly decide the claims.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Entitlement to Earlier Effective Dates for the Grants of Service Connection for Residuals of Frostbite on the Right Ear and Tinnitus

In September 2004, the Veteran filed a claim of entitlement to service connection for residuals of frostbite on the right ear.  This claim was denied in a May 2005 rating decision and confirmed by a December 2006 rating decision, which was issued following the submission of additional evidence in support of his claim.  He filed a Notice of Disagreement to this rating decision in January 2007.  Thereafter, the Veteran also filed a claim of entitlement to service connection for tinnitus in October 2007.  In November 2007, these claims for service connection were both granted, and the RO assigned an initial disability rating of 20 percent, effective from September 17, 2004, the date of receipt of his claim for residuals of frostbite on the right ear.  An initial disability rating of 10 percent was assigned for the tinnitus claim, effective from October 29, 2007, the date of receipt of his claim.  The Veteran initiated an appeal by filing a timely NOD contesting the assignation of the September 17, 2004 and October 29, 2007 effective dates for both his residuals of frostbite and tinnitus disabilities.  He argued that his effective date should be the date of his separation from service.  But for the reasons and bases discussed below, the Board disagrees and finds there are no grounds for assigning effective dates earlier than September 17, 2004, and October 29, 2007 for the award of service connection for these claims.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).

Despite his contentions to the contrary, the record shows the Veteran first filed a claim of entitlement to service connection for residuals of frostbite on the right ear on September 17, 2004.  As for his tinnitus disability, the Veteran first filed a claim of entitlement to service connection for this disorder on October 29, 2007.  Thus, according to 38 U.S.C.A. § 5110(a), the effective dates can be no earlier than September 17, 2004, for the frostbite disability and October 29, 2007 for tinnitus since these are the dates of receipt of his claims.  Simply stated, the Board has reviewed the record in its entirety but finds neither a formal nor an informal communication prior to that date which can be construed as claims for either residuals of frostbite on the right ear or tinnitus.  The Board understands the Veteran's contention that he was not properly notified of his eligibility to VA benefits earlier on; however, this is not a basis for entitlement to an earlier effective date under the law. 

The Board is cognizant that the Veteran was granted service connection for bilateral hearing loss based on an April 2005 VA audiological evaluation, which also diagnosed the Veteran's tinnitus and attributed it to his military service.  As noted above, receipt of a VA outpatient or hospital examination report, however, will not be accepted as an informal claim for benefits unless a claim for compensation has already been allowed.  Only a communication or action indicating an intent to apply for VA benefits may be considered an informal claim for service connection for tinnitus.  Indeed, in light of the April 2005 VA examination findings, the RO instructed the Veteran to submit a claim if he wanted consideration of service connection for tinnitus in a May 2005 letter.  However, the Veteran did not file this claim until October 29, 2007, more than 2 years later.  

In further support of his claim, the Veteran submitted a copy of a service treatment record from February 1979, which indicates his complaints of and treatment for second degree frostbite on the right ear.  Unfortunately, the Veteran did not file a claim for this disability within one (1) year of his separation from service.  Therefore, even though he has this in-service notation, the Board is not permitted to assign an earlier effective date.  38 U.S.C.A. § 5110.

In an April 2008 statement, the Veteran argues that earlier effective dates for these disabilities are warranted because he had these disabilities since his military service, which is prior to filing his claims on September 17, 2004 and October 29, 2007.  But having a disability is not equivalent to actually filing a claim for that disability.  The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claims for an effective date earlier than September 17, 2004, and October 29, 2007 for the grants of service connection for residuals of frostbite on the right ear and tinnitus, respectively.  And because the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Hence, the appeal is denied.





ORDER

The claim for an effective date earlier than September 17, 2004 for the grant of service connection for residuals of frostbite on the right ear is denied.  

The claim for an effective date earlier than October 29, 2007 for the grant of service connection for tinnitus is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran's bilateral hearing loss disability was last examined for compensation purposes in January 2008, so more than 4 years ago.  Additionally, his most recent VA outpatient treatment records are from July 2007.  The Veteran states he requires the use of hearing aids and when he does not have them in, he cannot hear anything.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of his bilateral hearing loss disability.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his bilateral hearing loss, either from VA or elsewhere (privately, etc.) since July 2007.  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then, schedule the Veteran for another VA compensation examination to reassess the severity of his hearing disability.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher initial rating.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner must address the functional effects caused by the Veteran's bilateral hearing loss disability.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

3.  Then readjudicate the claim in light of any additional evidence that has been submitted or obtained, including the VA compensation examination.  If additional compensation is not granted to his satisfaction, send him and his representative an additional SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


